DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 2/11/2021 has been entered.
Allowable Subject Matter
Claims 1 and 3-50 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art to the claimed invention is to Sacks (US 3,672,114). Regarding claims 1, 33, 45 and 46, Sacks discloses a plastomer spring for use in a fluid pump, the spring comprising: a first end portion (area of 21 by 23); a second end portion (area of 21 by 19); and one or more spring sections (col 1, II. 70-73; bellows 21 as a spring, see fig.1 -2 and see sections of 21), between and connecting the first end portion to the second end portion and being compressible in an axial direction of the spring from an initial condition to a compressed condition (see fig.1 -2), wherein the first end portion defines a valve chamber (chamber between 28 and 33) for captively receiving a moveable valve element (28), the valve chamber including a valve seat (seat of 28 on 22) against which the valve element may seal to prevent fluid flow through the valve chamber (see fig.1), the valve chamber further comprising a valve support element (31-32) and a lid (34), arranged to allow positioning of the valve element within the valve chamber during a fabrication process (col 1, lines 30-35; “simple” manufacturing process; also the device of Sacks, in particular, is capable of making the valve chamber, valve support element, valve element and lid as one piece in fabrication process). In combination with other .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOB ZADEH whose telephone number is (571)270-5201.  The examiner can normally be reached on Monday-Friday 8am-4pm E.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.Z/Examiner, Art Unit 3754                                                                                                                                                                                                        

/Vishal Pancholi/Primary Examiner, Art Unit 3754